department of the treasury internal_revenue_service washington d c date uilc number info release date the honorable gary condit member u s house of representatives 16th street suite c modesto ca attention ms pat austin dear congressman condit this letter is in reply to your inquiry dated date on behalf of your constituent asks about the special mr timing rule governing federal_insurance_contributions_act fica_taxes on nonqualified_deferred_compensation i hope the following information is helpful to you in addressing your constituent’s concerns president of mr an explanation of fica both the employee and the employer pay fica_taxes on wages internal_revenue_code code sec_3101 and sec_3111 fica tax has two components old-age survivors and disability insurance oasdi tax and hospital insurance hi tax the employer and the employee each pay oasdi tax of percent and hi tax of dollar_figure percent wages are generally subject_to fica tax when actually or constructively paid a special rule applies for wages deferred under a nonqualified_deferred_compensation_plan the rule your constituent asks about a nonqualified_deferred_compensation_plan is any plan or other arrangement for deferral of compensation other than a qualified_retirement_plan a tax-favored annuity or other plan described in sec_3121 the congress enacted a special timing rule sec_3121 in at the same time it repealed the general retirement fica tax exclusions sec_3121 a and a a iii the law now says that amounts deferred under a nonqualified_deferred_compensation_plan are subject_to fica tax when those amounts are earned and vested any amount deferred under a nonqualified_deferred_compensation_plan shall be treated as wages for purposes of the fica tax as of the later of --- i when the services are performed or --- ii when there is no substantial_risk_of_forfeiture of the rights to such amount code sec_3121 a nonduplication rule says once fica_taxes are paid on deferred wages those deferred wages and the income attributable to them are not again treated as wages for fica tax purposes code sec_3121 consequently sec_3121 generally accelerates the fica tax timing of deferred_compensation to the time of deferral so no fica tax is due on principal or income when it is paid to the employee the special timing rule generally does subject the employer and the employee to additional fica_taxes at a time when no additional wages are paid from which to withhold those fica_taxes but usually much less total fica tax is paid than if the taxes were paid at the time the benefits were paid benefits of paying fica tax on deferral less overall fica tax generally is paid when the taxes are paid on deferral for two reasons first when the fica_taxes are paid at the time of deferral the deferred wages earn interest that is not subject_to fica tax second the oasdi portion of fica tax is only imposed on a certain amount of wages each year for the year the wage_base amount is dollar_figure participants in nonqualified_deferred_compensation_plans usually earn more than that oasdi wage_base if an employee already has earned fica wages over that wage_base the percent oasdi portion of fica tax does not apply to the deferred_compensation only the dollar_figure percent hi tax applies once the oasdi wage_base is exceeded if fica taxation occurred at the time of retirement when benefit payments begin the recipient might not have exceeded the wage_base then both the oasdi and hi portions of fica tax would apply presumably at a time when the recipient has less income with which to pay the taxes final regulations under sec_3121 which apply on or after date were published date the regulations help employers comply with the special timing rule by helping them determine the amount subject_to fica tax and when that amount is subject_to fica tax under these final regulations employers with account balance plans and nonaccount balance plans that provide a benefit that is reasonably ascertainable as defined in employment_tax regulation sec_31 v - e b must pay fica_taxes on the amount deferred at the time of the deferral cid cid an employer with a nonaccount balance plan that provides a benefit that is not reasonably ascertainable has more flexibility if a nonaccount balance plan provides a benefit that is not reasonably ascertainable the employer may estimate the tax and pay upon deferral the early inclusion rule or wait to pay the tax until the amount deferred becomes reasonably ascertainable the resolution date see empl tax reg sec_31_3121_v_2_-1 thus an employer that finds payment of tax upon deferral burdensome may choose to provide employees with a nonaccount balance plan that does not have a resolution date until benefits begin if the benefits are not reasonably ascertainable until the benefits begin then no tax must be paid until that time thus the interpretation of the law provided by the irs regulations actually provides employers with greater flexibility in applying the special timing law for fica taxation of nonqualified_deferred_compensation i hope this information is helpful to you in responding to your constituent this letter will be made available for public inspection after names addresses and other identifying information have been deleted as appropriate under the freedom_of_information_act if you have questions regarding this letter or if i can be of further assistance please contact me or dan boeskin id no of my staff at sincerely mary oppenheimer assistant chief_counsel office of division counsel associate chief_counsel tax exempt and government entities cid cid
